CROTHERS, Justice,
concurring specially.
[¶ 27] I agree with the Court’s analysis of Rule 1.14, North Dakota Rules of Professional Conduct, and with the discipline imposed.
[¶ 28] I respectfully disagree with the Court’s analysis of the alleged Rule 1.7(a) violation, which I believe is overly narrow. At the same time, I cannot join Justice Kapsner’s Rule 1.7(a) analysis because I do not agree her basis for discipline was the violation alleged in the Petition for Discipline and was not the violation which appears to have been tried to the Hearing Panel of the Disciplinary Board. I believe that, before discipline could be entered on the basis suggested by Justice Kapsner, due process would require remand for adequate notice to Kuhn and for his opportunity to respond. Even then, we would be wise to proceed cautiously out of concern that the offered resolution would place small town lawyers in peril due to the traditional nature of their practice handling small transactions for an array of clients.
[¶ 29] Therefore, I concur with the result reached by the Court.
[¶ 30] DANIEL J. CROTHERS